Per Curiam.
There is nothing uncertain in the award. It is expressed in mercantile and intelligible terms. Every body know’s, what good and safe bills drawn on England or Holland mean; namely, such as would be honoured and paid, in either of those states, by the drawee on using proper diligence, and legal means. As to the objection that the award is made for sterling money, there might be something in it, if this were a judgment; but as against an award,, there is nothing in it. The judgments of this court must to *85be sure, be entered in the current money of the state. Let the rule be discharged and the
Note.— Vide 1 Bac. abr. 227. Kyd on Awards 228. See also the case of Purdy v. Delavan, 1 Cain. 304. Schuyler v. Van Be Veer, 8 Cain. 235.
Award confirmed.